                               United States District Court
                             Western District of North Carolina
                                    Asheville Division

 William Kimble Jr,                      )            JUDGMENT IN CASE
                                         )
                Plaintiff,               )             1:19-cv-00016-FDW
                                         )
                   vs.                   )
                                         )
 H. Corpening, et al.,                   )

               Defendants.               )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 17, 2019 Order.

                                                June 17, 2019




                                                Frank G. Johns, Clerk
